Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example, claim 7 recites wherein a third type of nontext input is received, the third type of nontext input is encoded using a third autoencoder having a third convolutional neural network, the third autoencoder is bridged to the first autoencoder and the second autoencoder by the deep neural network that learns mappings
between the third type of representation associated with a third modality and the first type
of representation and the second type of representation, and a third type of nontext output
is generated, without requiring retraining of the first autoencoder, the second autoencoder, the first convolutional neural network and the second convolutional neural network. Only a cursory of this feature is mention in paragraph 0010 of the specification. It is unclear how the third nontext input is encoded the autoencoder, bridged by the deep neural network, and an output is generated without requiring retraining of the first autoencoder, the second autoencoder, the first convolutional neural network and the second convolutional neural network (emphasis added by the examiner). A similar limitation also occurs in claims 14 and 20. Please clarify. 
4. 	Claims 7, 14 and 20 recite the limitation "without requiring retraining " in line 7.  The prior claim language does not recite requiring training. There is insufficient antecedent basis for this limitation in the claims.

Notice re prior art available under both pre-AIA  and AIA 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
6. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-2, 4, 8-9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ngiam, et al. (Multimodal Deep Learning) in view of Shazeer, et al. (US 10,789,427 B2).
9. 	With regard to claim 1, Ngiam, et al. (hereinafter “Ngiam”) discloses a computer-implemented method of learning sensory media association (Audio-visual bimodal feature learning) (See for example, section 3, paragraph 1), comprising:  receiving a first type of nontext input, i.e., audio, and a second type of nontext input, i.e., video (See for example, Figs. 2d and Fig. 3b); encoding and decoding, i.e., reconstructing, the first type of nontext input using a first autoencoder having a first generating encoded output representation of the multimodal inputted data via convolutional neural network (See for example, Fig. 1).  Therefore, it would have been obvious to combine Ngiam with Shazeer, et al. to obtain the invention as specified in claim 1.
	With regard to claim 2, the computer-implemented method of claim 1, wherein the first type of nontext input is audio, and the second type of nontext input is an image, i.e., video, visual and/or image (See for example, the Abstract, Section 3, 1st paragraph; and Fig. 3 of Ngiam).
	With regard to claim 4, the computer-implemented method of claim 1, wherein the first type of nontext input is one of audio, image, temperature, touch, and radiation (See for example, 3b of Ngiam), and the second type of nontext input is another of audio, image, temperature, touch, and radiation (See for example, Fig. 3b of Ngiam).
	Claim 8 is rejected the same as claim 1.  Thus, argument similar to that presented above for claim 1 is applicable to claim 8.  Claim 8 distinguishes from claim 1 only in that it recites non-transitory computer readable medium having executable instructions stored in a storage. Fortunately, this feature is considered inherent in the multimodal deep learning program of Ngiam (See the Abstract; Fig. 3 and the associated text).
	Claims 9 and 11 are rejected the same as claims 2 and 4 respectively.  Thus, arguments similar to those presented above for claims 2 and 4 are respectively applicable to claims 9 and 11.
	Claim 15 is rejected the same as claim 1 except claim 15 is directed to an apparatus claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 15. Claim 15 further recites a first type of sensor receiving a first type of nontext input and a second type of sensor receiving a second type of nontext input. These sensors are considered inherent in Ngiam system because such a sensor is inherently required to obtain the audio and video data.  Additionally, applicant’s attention is invited to column 14, lines 46-51 of Shazeer, et al.
	Claim 17 is rejected the same as claim 4 except claim 17 is directed to an apparatus claim.  Thus, argument similar to that presented above for claim 4 is applicable to claim 17.
10. 	Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ngiam in view of Shazeer, et al. as applied to claims 1-2, 4, 8-9, 15 and 17 above, and further in view of Peleg, et al. (US 2019/0005976 A1).
11. 	With regard to claim 3, Ngiam (as modified by Shazeer, et al.) discloses all of the claimed subject matter as already set forth above in paragraph 9, and incorporated by reference.  Ngiam (as modified by Shazeer, et al.) does not expressly call for wherein the audio is sensed by a microphone and the image is sensed by a camera.  However, the use of a sensor for obtaining an audio using a microphone and an image (video) using a camera is extremely well-known as evidenced by Peleg, et al.  (See for example, paragraphs 0012, 0068, and 0079).   Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Peleg, et al. into the system of Ngiam (as modified by Shazeer, et al.), if for no other reason than to provide the source of the audio and image (or video) data.   Therefore, it would have been obvious to combine Ngiam (as modified by Shazeer, et al.) with Peleg, et al. to obtain the invention as specified in claim 3.
	Claim 10 is rejected the same as claim 3.  Thus, argument similar to that presented above for claim 3 is applicable to claim 10.
	Claim 16 is rejected the same as claim 3 except claim 16 is directed to an apparatus claim.  Thus, argument similar to that presented above for claim 3 is applicable to claim 16.
12. 	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ngiam in view of Shazeer, et al. as applied to claims 1-2, 4, 8-9, 15 and 17 above, and further in view of Sergeant, et al. (Multimodal Deep Autoencoders for Control of a Mobile Robot).
13. 	With regard to claim 5, Ngiam (as modified by Shazeer, et al.) discloses all of the claimed subject matter as already set forth above in paragraph 9, and incorporated by reference.  Ngiam (as modified by Shazeer, et al.) does not expressly call for wherein the first type of nontext input and the second type of nontext input are provided to an autonomous robot for training. However, Sergeant, et al. (See for example, the Abstract; Section 1) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Sergeant, et al. into the system of Ngiam (as modified by Shazeer, et al.) in order to have a fully unsupervised learning system for goal-oriented robotic control relying purely on the raw information available from multiple sensors (See for example, section 1, paragraph 2).   Therefore, it would have been obvious to combine Ngiam (as modified by Shazeer, et al.) with Sergeant, et al. to obtain the invention as specified in claim 5.
Claim 12 is rejected the same as claim 5.  Thus, argument similar to that presented above for claim 5 is applicable to claim 12.
Claim 18 is rejected the same as claim 5 except claim 18 is directed to an apparatus claim.  Thus, argument similar to that presented above for claim 5 is applicable to claim 18.
14. 	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ngiam in view of Shazeer, et al. as applied to claims 1-2, 4, 8-9, 15 and 17 above, and further in view of Mishra, et al.  (US 2018/0144746 A1).
15. 	With regard to claim 6, Ngiam (as modified by Shazeer, et al.) discloses all of the claimed subject matter as already set forth above in paragraph 9, and incorporated by reference.  Ngiam (as modified by Shazeer, et al.) does not expressly call for wherein text labels are not used, and the receiving, encoding, decoding, bridging and generating are language-independent. However, Mishra, et al. (See for example, paragraph 0048) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Mishra, et al. into the system of Ngiam (as modified by Shazeer, et al.) in order to have a machine learning architecture that is language independent (See for example, paragraph 0048).  Therefore, it would have been obvious to combine Ngiam (as modified by Shazeer, et al.) with Mishra, et al. to obtain the invention as specified in claim 6.
Claim 13 is rejected the same as claim 6.  Thus, argument similar to that presented above for claim 6 is applicable to claim 13.
Claim 19 is rejected the same as claim 6 except claim 19 is directed to an apparatus claim.  Thus, argument similar to that presented above for claim 6 is applicable to claim 19.
Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665